Firefox

l of |

about:blank

Judge Woods

| am writing this letter on behalf of May Sours Edwards and her family. | have known
Mayflower since she was born and her Mother, Father and extended family for as long as |
can remember. Even though | am from the Upper Mattaponi Tribe and she is a citizen of the
Chickahominy Tribe our relationships both Tribal and personal have always been strong
bonds. | have watched May grow into a fine person both as a Mother and an involved tribal
member. She has always been involved in the cultural growth and advancement of her
Tribe, never hesitating to volunteer her time and energy to advance the goals and dreams of
her Tribe and all Native people of Virginia. She has made the Tribal communities extremely
proud of her achievements both intellectually and emotionally. Her Grandmother, Mother
and Father have always guided her in the ways of her forefathers and she accepted these
responsibilities as a personal duty. As Chief of the Upper Mattaponi Indian Tribe, | am
honored to call Mayflower Sours Edwards my friend. Thanks you

W. Frank Adams

Chief

ia ib
King William, Virginia 23086
(804) 769
www. UMITRIBE.org

10/7/2020, 7:25 PM
